Citation Nr: 1633124	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for shin splints.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a compensable evaluation for the residuals of a puncture wound to the left hand.

7.  Entitlement to a compensable evaluation for a bilateral knee condition prior to April 4, 2013, and in excess of 10 percent after April 4, 2013.

8.  Entitlement to a compensable evaluation for dermatitis prior to April 4, 2103 and in excess of 10 percent after April 4, 2013.

9.  Entitlement to an evaluation in excess of 10 percent for the residuals of an injury to the left great toe.

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from August 1978 to September 1982.

This appeal arose before the Board of Veterans' Appeals (Board) from January 2010, July 2012, and June 2014 rating decisions of the St. Petersburg, Department of Veterans Affairs (VA), Regional Office.  

The Veteran testified before the undersigned at a Video Conference hearing conducted in June 2016.  A transcript of this proceeding has been included in the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right wrist degenerative joint disease (DJD) was not present in service or within 1 year of service separation, and has not been related to his period of service.

2.  The Veteran's PTSD is as likely as not related to his period of service.

3.  The Veteran does not have shin splints.

4.  The Veteran's low back degenerative disc disease (DDD) and DJD were not present in service, DJD was not shown within 1 year of service separation, and have not been related to his period of service.  

5.  The Veteran's left hand puncture wound residuals are manifested by a non-painful, stable, deep nonlinear scar.

6.  The Veteran's bilateral knee disabilities prior to April 4, 2013 were manifested by normal range of motion without pain and x-ray evidence of spurs.

7.  The Veteran's bilateral knee disabilities after April 4, 2013 were manifested by less movement than normal, pain on movement, and swelling.

8.  The Veteran's dermatitis prior to April 4, 2013 was manifested by an intermittent rash that affected less than 5 percent of the total body, and that did affect any exposed areas.  Treatment was topical only.

9.  The Veteran's dermatitis after April 4, 2013 was manifested by scaling plaques that affected 5 percent but less than 20 percent of the total body, and that did not affect any exposed areas.  Treatment was topical only.

10.  The Veteran's left great toe injury residuals are manifested by hallux valgus deformity, moderate pain and no weakness.


CONCLUSIONS OF LAW

1.  Right wrist DJD was not incurred in or aggravated by service, nor may a chronic disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(b), 3.304(a), 3.307, 3.309 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.304(f) (2015).

3.  Shin splints were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(b), 3.304(a) (2015).

4.  Low back DDD/DJD was not incurred in or aggravated by service, nor may a chronic disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(b), 3.304(a), 3.307, 3.309 (2015).

5.  The criteria for a compensable evaluation for the residuals of a puncture wound to the left hand have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, 4.118, Diagnostic Codes (DCs) 7801, 7805 (2015).

6.  The criteria for a compensable evaluation for each knee prior to April 4, 2013 and for an evaluation in excess of 10 percent from April 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, 4.71a, DCs 5257, 5260, 5261, 5262, 5263 (2015).

7.  The criteria for a compensable evaluation for dermatitis prior to April 4, 2013 and for an evaluation in excess of 10 percent from April 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, 4.118, DCs 7806 (2015).

8.  The criteria for an evaluation in excess of 10 percent the left great toe injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, 4.71a DCs 5280, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2009 and January and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in December 2009, October 2012, and April 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis (DJD), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, (2015).

Additionally, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Increased evaluation

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, her present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.   38 C.F.R. § 4.31 (2015).
Factual background and analysis

Service connection

Right wrist

The Veteran has stated that, while in the Coast Guard, he often had to climb ladders and work on slippery surfaces.  As a consequence, he often fell, hurting his wrist.  He said that he had sought treatment in service and that his grip is now not as good as it used to be; he also indicated that he had been told that he has arthritis.  Therefore, he believes that service connection is warranted.

The service treatment records indicate that the Veteran was seen for wrist complaints on April 5, 1981 following a fall the day before.  He reported that he had had pain and swelling since the injury.  The examination found no snuff box tenderness and an x-ray showed no significant abnormalities.  The assessment was sprain.  On May 10, 1982, the Veteran fell while playing volleyball; he again injured the right wrist.  The Veteran displayed limited dorsiflexion and pain.  There was some tenderness to anterior palpation of the wrist near the ulna.  The x-ray showed no fracture.  The assessment was severe sprain and he was treated with a splint.  His September 1982 separation examination noted no complaints about the wrist and the examination was within normal limits.

When the Veteran was seen on an outpatient basis in May 2009, he denied having any joint complaints.  He was afforded a VA examination in December 2009.  He referred to the injuries sustained in service and stated that he had pain in both wrists, with weakness, which he indicated had been present for "a while."  He said that he had sought no treatment for these complaints since service.  The examiner noted that the Veteran was right hand dominant.  He complained of pain and weakness, but no other symptoms were noted.  The examiner noted some tenderness in both wrists.  Dorsiflexion was to 70 degrees, with pain at 70; palmar flexion was to 80 degrees without pain; radial deviation was to 20 degrees without pain; and ulnar deviation was to 45 degrees without pain.  This reflects normal range of motion (see 38 C.F.R. § 4.71, Plate I).  An x-ray noted degenerative joint disease (DJD) of the right wrist and indicated that a problem associated with the diagnosis was right wrist sprain.  The examiner found that the DJD of the wrist was less likely as not (less than 50/50 probability) caused by or a result of the strain in service.  The rationale was that, while the Veteran had been seen in service for a mild right wrist sprain, there was no evidence of chronicity in the SMRs and following active duty.  

After a careful review of the evidence of record, it is found that entitlement to service connection for a right wrist disability, to include DJD, is not warranted.  There is no doubt that the Veteran sustained injuries to his right wrist in service, thus satisfying the requirement for a disease or injury in service.  He is currently diagnosed with the DJD of the wrist; a current disability therefore exists.  The question in this case is whether the diagnosed DJD has been etiologically related to his period of service.  The answer is that it has not been so connected.  While the Veteran had sustained injuries to the right wrist in service, there is no indication that this resulted in the development of a chronic disability.  This conclusion is supported by the normal separation examination and the fact that the Veteran never sought any treatment for his wrist after service.  It is proper to consider the entire medical history, to include a lengthy period of absence of complaint, in determining whether an injury resulted in the development of a chronic disability.  See Maxon v. West, 12 Vet. App. 453 (1999); affirmed sub.nom. Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, the December 2009 VA examiner, after reviewing all the evidence of record and after conducting a thorough examination, opined that the currently diagnosed DJD is not related to the remote injuries sustained in service.  Therefore, the Board concludes that the Veteran did not develop a chronic disorder, to include DJD, of the right wrist in service.  As a consequence, service connection for a chronic disorder cannot be awarded.  Nor is there any indication that the diagnosed DJD was either present in service or to a compensable degree within one year of his release from service.  In fact, the fist mention of DJD was not noted until the December 2009 VA examination.  As such, service connection on a presumptive basis cannot be awarded.  

The Board must address the Veteran's lay assertions as well as the medical evidence.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating the current diagnosis of right wrist DJD, to service, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these diseases or disorders, and the inherently medical question of how each is related to a remote injury or disease in service.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and service.  The Board must rely upon the opinion provided by the VA examiner, which is not contradicted by any other competent evidence of record.

In sum, the Board finds that the DJD of the right wrist is not directly related to service, and that DJD did not manifest to a compensable degree within one year of his separation.  As such, the Board concludes that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

The Veteran has contended that he suffers from PTSD as a direct result of traumatic experiences that occurred in service.  Specifically, he has stated that his Coast Guard vessel assisted in rescue and recovery operations after the USCGC Blackthorn sank in Tampa Bay, Florida.  He saw dead and injured service members.  There is no question that this event occurred and that the Veteran assisted in the operation.  He is in receipt of the Coast Guard Meritorious Unit Commendation, which was awarded while serving aboard the USCGC Vise from January to February 1980.  This vessel served in support of rescue and recovery operations after the sinking of the Blackthorn.  Therefore, the Board will concede that the Veteran has a confirmed inservice stressor.  

The Veteran's service treatment records show no complaints of, treatment for, or diagnosis of a psychiatric disorder.  The April 1982 separation examination was within normal limits.  

The Veteran was afforded a psychiatric evaluation in July 2009.  At this time, he was seeking help for a problem with alcohol.  He was unemployed and was concerned that he would start to drink.  The examiner noted that the Veteran had no past history of psychiatric treatment or hospitalization.  The Veteran commented that he was having difficulties coping with bad memories surrounding the traumatic experiences he had while in service, namely the recovery of bodies after the sinking of the Blackthorn.  The mental status examination noted that he was mildly anxious; the remainder of the examination was essentially within normal limits.  While alcohol dependence was diagnosed, the examiner noted that the Veteran would be monitored for symptoms of anxiety and PTSD related to past traumatic experiences.

A Disability Benefits Questionnaire (DBQ) was filled in by a VA psychologist in October 2012.  The diagnoses were PTSD and alcohol dependence; the examiner noted that it was possible to differentiate the symptoms of these disorders.  There was no traumatic brain injury (TBI) noted.  The examiner noted that the Veteran had deficiencies in most areas.  He was currently sober.  He was noted to have experienced a traumatic event to which the Veteran had responded with fear, helplessness, or horror.  He had distressing recollections and tended to avoid reminders of the event.  He had decreased interest in activities, had a restricted affect and sense of a foreshortened future.  He had difficulties with sleep, irritability, concentration, and had a startle response.  These symptoms were noted to have been present for more than one month.  He endorsed the following symptoms:  anxiety, suspiciousness, sleep impairment, flattened affect, mood disturbance, difficulties with social and work relationships and trouble with dealing with stressful circumstances.  

Another DBQ was provided in October 2012 by what appears to be a private psychologist.  The only Axis I diagnoses provided was PTSD, which was described as moderate to severe in nature.  This examiner commented that the Veteran did have a TBI, and attributed only limited symptoms to it, to include short term memory problems and executive functioning problems.  It was also noted that the Veteran was receiving treatment at the VA for his psychiatric complaints.  The examiner indicated that the Veteran met almost all the diagnostic criteria for PTSD.  His symptoms included anxiety, suspiciousness, mood disturbance, panic attacks, sleep impairment, mild memory loss, impaired abstract thinking, trouble with social and work relationships and neglect of personal hygiene.  The examiner opined that "[i]t is more likely than not that his symptoms are directly related to his experiences which he was serving in the United States Coast Guard."

After careful consideration of the entire record, the Board concludes that service connection for PTSD is justified.  There is no doubt that the Veteran experienced a stressful event in service.  He has also been diagnosed with PTSD.  This diagnosis conforms to the applicable diagnostic criteria.  Finally, there is an opinion of record that directly relates this disorder to his service.  There is no evidence that contradicts this opinion.  As such, the weight of the evidence supports the Veteran's claim and service connection for PTSD is granted.

Shin splints

The Veteran has contended that he suffers from shin splints that were incurred in service.  Therefore, he believes that service connection is warranted.

The service treatment records indicate that in September and October 1978, the Veteran was seen with complaints of shin pain.  There was full range of motion.  He had mild tenderness of the anterior medial shaft of the tibias.  There was no further mention of these complaints in service, and the April 1982 separation examination was within normal limits.

The Veteran was examined by VA in December 2009, at which time he reported having pain since service.  The objective examination was completely normal, with no evidence of shin splints.  During an April 2013 VA examination, the Veteran denied ever having had shin splints.  His gait was normal.  There was no diagnosis of shin splints.

After a careful review of the evidence of record, the Board has determined that service connection for shin splints has not been established.  While the Veteran was seen for complaints of tibia pain in service, there is no indication in the record that the Veteran currently has shin splints.  In the absence of proof of a current disability, there can be no valid claim.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Congress has specifically limited entitlement to service connection to cases where incidents in service have resulted in a disability.  In the absence of any competent evidence of shin splints, the Board must conclude that the Veteran does not currently suffer from such a disability.  Without competent evidence of a diagnosis of shin splints, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Low back

The Veteran contends that he has a low back disability related to an injury sustained in service.  He uses over-the-counter medications, as well as a TENS unit and steroid injections, in order to treat his pain.  He said that he has tightness, pulling and "stretching" type of pain.  He stated that he had been told that his back problems were related to service.

The Veteran's service treatment records show that on October 29, 1979, he had fallen on board the ship, striking his back on a ladder.  He complained of pain over the L5-S1 area.  There was no bruising or discoloration over the area.  There was no pain in straight leg raising and there were no spasms.  The assessment was acute low back strain.  On September 25, 1980, he stated that he had dove into a pool and felt pain on surfacing.  The pain was located over the lumbosacral area and he displayed slight decrease in range of motion due to pain.  No abnormalities were noted on palpation.  The impression was rule out strain.  There were no further complaints in service and the April 1982 separation examination was within normal limits.  

The Veteran was examined by VA in December 2009.  The Veteran stated that he had had low back pain since 1980.  While in service, he had done marine construction and heavy lifting.  The examination found no neurological symptoms.  He reported daily, constant, dull achy pain in the L4 area.  There were no incapacitating episodes.  His range of motion was normal and without pain.  There was no additional limitation of motion after repeated movement.  Imaging results showed mild disc narrowing at the L3-4 level with degenerative disc disease (DDD) at the L4-5 level.  He also had spondylosis and osteoarthritis.  The examiner opined that the DJD of the lumbar spine was less likely as not (less than 50/50 probability) caused by or a result of the low back strain in service.  The rationale was that there was "no evidence  of chronicity in SMR and following active duty."

After a careful review of the evidence of record, it is found that entitlement to service connection for a low back disability, to include DJD, is not warranted.  There is no doubt that the Veteran sustained injuries to his low back in service, thus satisfying the requirement for a disease or injury in service.  He is currently diagnosed with the DDD and DJD of the low back; a current disability therefore exists.  The question in this case is whether the diagnosed DJD has been etiologically related to his period of service.  The answer is that it has not been so connected.  While the Veteran had sustained injuries to the low back in service, there is no indication that this resulted in the development of a chronic disability.  This conclusion is supported by the normal separation examination and the fact that the Veteran never sought any treatment for his back until many years after service.  It is proper to consider the entire medical history, to include a lengthy period of absence of complaint, in determining whether an injury resulted in the development of a chronic disability.  See Maxon v. West, 12 Vet. App. 453 (1999); affirmed sub.nom. Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, the December 2009 VA examiner, after reviewing all the evidence of record and after conducting a thorough examination, opined that the currently diagnosed DDD and  DJD are not related to the remote injuries sustained in service.  Therefore, the Board concludes that the Veteran did not develop a chronic disorder, to included DDD and  DJD, of the low back in service.  As a consequence, service connection for a chronic disorder cannot be awarded.  Nor is there any indication that the diagnosed DDD/DJD was either present in service or to a compensable degree within one year of his release from service.  In fact, the fist mention of DDD/DJD was not noted until the December 2009 VA examination.  As such, service connection on a presumptive basis cannot be awarded.  

The Board must address the Veteran's lay assertions as well as the medical evidence.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating the current diagnoses of low back DDD/DJD, to service, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these diseases or disorders, and the inherently medical question of how each is related to a remote injury or disease in service.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and service.  The Board must rely upon the opinion provided by the VA examiner, which is not contradicted by any other competent evidence of record.

In sum, the Board finds that the DDD/DJD of the low back is not directly related to service, and that DDD/DJD did not manifest to a compensable degree within one year of his separation.  As such, the Board concludes that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased evaluations

Puncture wound left hand

The Veteran has been service-connected for the residuals of a puncture wound to the left hand sustained in service.  He has stated that the resulting scar should be awarded a compensable rating.  He said that he has difficulty gripping/grasping objects with the left hand and that a higher rating is justified.

VA examined the Veteran in December 2009.  During this examination, he expressly denied any problems with the puncture wound residuals.

The Veteran was afforded a VA examination in April 2013.  It noted that he had a scar on the hypothenar eminence of the left hand.  The scar was noted to be painless and stable.  It was described as deep non-linear and measured 3.2 by 0.2 cm.  The scar covered approximately 0.64 square cm of the left upper extremity.  It was noted to cause no limitation of function and did not affect his ability to work.

According to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, a 10 percent disability evaluation requires one or two scars that are unstable or painful.  Note 1 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  According to DC 7801, a 10 percent disability evaluation is warranted when the scar covers an area(s) of at least 6 square inches (39 sq. cm) but less than 12 sq. inches (465 sq. cm).  

After a careful review of the evidence of record, the Board finds that at no time during the pendency of this appeal, have the puncture wound residuals of the left hand warranted a compensable evaluation.  The criteria for a 10 percent evaluation have not been met under any of the applicable codes.  The scar is not painful or unstable and it affects far less of the skin area than is required to warrant a higher rating.  While the Veteran had stated that he had difficulty gripping/ grasping objects with this hand, the VA examination clearly indicated that this scar caused no limitation of function.  As a consequence, the Board concludes that a compensable evaluation for this disorder is not justified.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Bilateral knee disability

The Veteran has been assigned a noncompensable evaluation for each knee prior to April 4, 2013, and separate 10 percent evaluations after April 4, 2013.  The Veteran had sustained abrasions to the knees in service after falls.  He now contends that he has limited motion and that his knee joints "crack" and he has pain.  Therefore, he believes that higher evaluations are warranted.

The Veteran was afforded a VA examination in December 2009, at which time he denied any treatment of the knees since service.  The objective examination of the knees was normal and range of motion was from 0 to 140 degrees, which was normal (see 38 C.F.R. § 4.71, Plate II).  An x-ray noted mild, bilateral suprapatellar spurs.  

Another VA examination was conducted in April 2013.  The Veteran was diagnosed with bilateral bone spurs; there were no flare-ups affecting function.  Range of motion testing found 0 to 115 degrees on the right (with pain at 105 degrees of flexion) and 0 to 110 degrees on the left (with pain at 100 degrees).  There was no change in range of motion after three repetitions.  The examiner noted that, bilaterally, the Veteran had less movement than normal, pain on movement, and swelling.  Strength was normal at 5/5.  There was no instability, no patellar subluxation, no stress fractures, and no meniscal conditions.  He did not use assistive devices.  He had crepitus consistent with chondromalacia.  The only impact on work would be pain on knee bending.

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 5 degrees warrants a 0 percent evaluation.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

DC 5263, genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is provided. 38 C.F.R. § 4.71a , DC 5263 (2015).

After careful consideration of the all the relevant evidence of record, the Board finds that entitlement to a compensable evaluation prior to April 4, 2013 and entitlement to an evaluation in excess of 10 percent after April 4, 2013 has not been established as to either knee.  Prior to April 4, 2013, there is no indication that extension of either knee was limited to 10 degrees or that flexion of either knee was limited to 45 degrees.  In fact, on the December 2009 examination, he displayed full, painless range of motion.  There was no recurrent subluxation or lateral instability and there was no suggestion of malunion of the tibia/fibula.  Therefore, there is no basis upon which to award a compensable evaluation for either knee prior to April 4, 2013.  After this date, the evidence does not indicate that an evaluation in excess of 10 percent is justified.  While the Veteran did have some limitation of motion, with pain, this limitation did not rise to the level required to warrant a 20 percent evaluation; that is, extension was not limited to 15 degrees and flexion was not limited to 30 degrees.  A 20 percent evaluation could also be assigned if there was moderate recurrent subluxation or lateral instability.  However, the 2013 VA examination specifically noted that the knees were stable and displayed no subluxation.  With no instability, there is also no basis to assign a separate compensable rating for either knee based on instability.  

There was no malunion of the tibia/fibula resulting in moderate disability of the knees.  There is no evidence to support an award of an evaluation in excess of 10 percent after April 4, 2013.

Finally, the Board has considered whether the Veteran's knee disabilities resulted in a level of functional loss greater than that already contemplated by the assigned disability rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The December 2009 examination noted that the Veteran had normal range of motion and had a normal gait.  There were no limitations on standing and he was able to walk one to three miles.  There was no additional limitation of motion after repeated testing.  The April 2013 examination did show some limitation of motion of the knees with pain, but he had no additional loss after repeated movement testing.  He reported no flare-ups impacting function and strength was normal.  These facts do not support a finding that his knee disorders have caused greater functional loss than is already considered by the currently assigned ratings.  

Based on this evidence, the Board concludes that entitlement to a compensable evaluation prior to April 4, 2013 and entitlement to an evaluation in excess of 10 percent after April 4, 2013 is not justified as to either knee.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Dermatitis

The Veteran seeks a higher disability rating for his service-connected dermatitis, which has been rated as noncompensable prior to the April 4, 2013, and as 10 percent disabling after this date.  He believes that greater evaluations are warranted since he experiences episodes of itching behind his knees, stomach, chest and arms.  He stated that he must use hydrocortisone cream and over-the-counter Benadryl to treat the disorder.

VA examined the Veteran in December 2009.  He stated that he had had an intermittent, recurrent rash ever since service.  He described it as a "thickened" rash.  The examiner noted that no exposed areas were affected and that less than 5 percent of the total body area was affected.  

The Veteran was afforded another VA examination in April 2013.  It noted that there was no skin condition causing scarring or disfigurement of the head, face, or neck.  Over the prior 12 months, he had been treated for less than six weeks with topical corticosteroids.  His diagnosed eczematous dermatitis covered 5 percent but less than 20 percent of his total body area.  No exposed areas were affected.  The examination revealed a 15cm by 4.2 cm white and scaling plaque on the right forearm; there was a similar 18 cm by 4.1 cm plaque on the right lower extremity.  The examiner indicated that his skin disorder did not impact his ability to work.

The Veteran's diagnosed condition is rated under DC 7806 (dermatitis or eczema). Under Diagnostic Code 7806, a noncompensable (0 percent) disability rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  A 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating (the highest available schedular evaluation) is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Diagnostic Code 7806 also instructs that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability. 

After a careful review of the evidence of record, the Board finds entitlement to a  noncompensable rating prior to the April 4, 2013, and for a 10 percent rating after this date, has not been established.  Prior to April 2013, the Veteran's dermatitis was manifested by coverage of 5 percent but less than 20 percent of his total body area.  No exposed areas were affected.  He used no more than topical therapy for treatment.  There was no evidence that the above-noted criteria required to warrant a 10 percent disability were present prior to April 2013; therefore, a compensable evaluation was not warranted during this time period.  After April 2013, while the Veteran now met the criteria for a 10 percent evaluation (based upon involvement of 5 percent but less than 20 percent of total body involvement), there was no evidence that the criteria for a 30 percent evaluation had been met.  Twenty to 40 percent of the total body or 20 to 40 percent of exposed areas was not affected by the Veteran's dermatitis.  There was also no indication that he required systemic corticosteroids or other immunosuppressive drugs for 6 weeks or more over the preceding 12 month period; in fact, he noted that used only topical aids as treatment.  As a consequence, the criteria for the assignment of an evaluation in excess of 10 percent after April 2013 have not been met.  

Based on this evidence, the Board concludes that entitlement to a compensable evaluation prior to April 4, 2013 and entitlement to an evaluation in excess of 10 percent after April 4, 2013 is not justified.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left great toe

The Veteran has stated that, ever since spraining his great toe in service, he has experienced constant pain that is worse with bending.   Therefore, he believes that an increased rating is warranted.

The Veteran was examined by VA in December 2009, at which time it was noted that the metatarsalphangeal (MTP) joints of all the toes on his left foot were painful.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was tenderness at the base of all his toes.  An x-ray revealed moderate osteoarthritis of the MTP joint of the great toe with cystic changes.  There were also degenerative changes in the interphalangeal (ITP) of the great toe, as well as a calcaneal spur.  This disorder had a mild effect on exercise and engaging in sports.

VA re-examined the Veteran in April 2013.  The diagnosis was of DJD of the MTP joint of the left great toe.  The Veteran stated that since the last examination, he had been in constant pain.  There was no malunion or nonunion noted.  His toe showed no weakness and he had had no surgeries on the toe.  There was an increased bony prominence of the first MTP head with 20 degree hallux valgus deformity.  The MTP head was tender to palpation.  It was noted that this would impact his ability to work, causing moderate pain on standing or walking.

Under Diagnostic Code 5280, a 10 percent rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head. The Veteran receives the maximum evaluation available under this diagnostic code.

Under DC 5283, a 10 percent evaluation is warranted where there is moderate malunion or nonunion of the tarsal or metatarsal bones.  A 20 percent evaluation requires moderately severe malunion or nonunion.  In this case, this DC is no applicable since there is no evidence of either malunion or nonunion of the tarsal or metatarsal bones.

DC 5284 provides ratings for foot injuries. 38 C.F.R. § 4.71a , DC 5284. A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.  The evidence of record does not support a finding that the Veteran's left great toe injury residuals are moderately severe in nature, as is required to warrant a 20 percent evaluation.  While he does have hallux valgus deformity, the examinations have suggested that this results in more than a moderate degree of pain.  He does not use any assistive devices to aid in locomotion.  Based on this evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.

Finally, the Board has considered whether the Veteran's left great toe disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The December 2009 examination noted that the Veteran had a normal gait.  There were no limitations on standing and he was able to walk one to three miles.  The April 2013 examination did show some hallux valgus deformity which caused a moderate degree of pain.  The foot displayed no weakness.  These facts do not support a finding that his left great toe disability has caused greater functional loss than is already considered by the currently assigned ratings.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The claimant's disability picture is contemplated by the rating schedules used to evaluate his disabilities.  The very symptoms that the Veteran describes and the findings made by various medical professionals are "like or similar to" those explicitly listed in the various applicable rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (which held that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation).  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, that is, this his disabilities are more severe than is reflected by the assigned ratings.  

The Veteran has raised a separate claim for TDIU that is being deferred at this time as noted in the Remand below; therefore, the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that the Board must consider whether a claim for TDIU had been reasonably raised by the record, is inapplicable.  The record also does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, this issue is not part of this appeal.


ORDER

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to a compensable evaluation for left hand puncture wound residuals is denied.

Entitlement to compensable evaluation for each knee prior to April 4, 2013, and to an evaluation in excess of 10 percent for each knee after April 2013, is denied.

Entitlement to a compensable evaluation for dermatitis prior to April 4, 2013 and to an evaluation in excess of 10 percent after April 4, 2013, is denied.

Entitlement to an evaluation in excess of 10 percent for the residuals of a left great toe injury is denied. 


REMAND

While the additional delay is regrettable, the Board finds that a remand is needed in this case.

The Veteran has requested entitlement to service connection for tinnitus.  While his service treatment records do not show any complaints of or treatment for this condition, these records indicate that exposure to loud noise would have been consistent with his duties (ship maintenance and repair).  The record also notes a current diagnosis of tinnitus.  There has been no examination conducted to ascertain whether his currently diagnosed tinnitus is etiologically related to his service.  Such an examination must be performed before the Board can render a decision.

The issue of TDIU is deferred, pending the assignment of a rating for recently service connected PTSD and the development requested herein as to the tinnitus issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims folder to an appropriate specialist and request an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed tinnitus is related to the Veteran's period of service.

The examiner must take note of the inservice noise exposure referred to by the Veteran: construction work, hull maintenance, cranes, compressors diesel engines and generators, chipping guns and diesel hammers.  The Veteran also experienced noise exposure as a truck driver subsequent to service.

The examiner is advised that the lack of inservice complaints or treatment is not necessarily fatal to the Veteran's claim for service connection for tinnitus.  See Hensley v Brown, 5 Vet. App. 155 (1993) (service connection is not precluded simply because it was not noted in service, rather service connection may be awarded if the evidence supports the conclusion that the tinnitus is causally related to service).

The examiner must review the entire claims folder, to include the service treatment and personnel records, and must indicate in the examination report that such a review was undertaken.  

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  Once the above-requested development has been completed, readjudicate the Veteran's claim for service connection for tinnitus and TDIU (once PTSD has been rated).  If the claim remains denied, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


